As filed with the Securities and Exchange Registration No. 333-100209 Commission on December 3, 2010 Registration No. 811-09002 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 POST-EFFECTIVE AMENDMENT NO. 17 TO REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 AND AMENDMENT TO REGISTERED STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Separate Account N of ReliaStar Life Insurance Company (formerly Separate Account One of Northern Life Insurance Company) 20 Washington Avenue South, Minneapolis, MN 55401 Minneapolis, MN 55401 Depositor's Telephone Number, including Area Code: (612) 372-5597 J. Neil McMurdie, Senior Counsel ING Americas (U.S. Legal Services) One Orange Way, C1S, Windsor, Connecticut, 06095-4774 (Name and Complete Address of Agent for Service) It is proposed that this filing will become effective: X immediately upon filing pursuant to paragraph (b) of Rule 485 on , pursuant to paragraph (b) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post- effective amendment. Title of Securities Being Registered: Flexible Premium Individual Fixed and Variable Deferred Annuity Contracts PARTS A AND B The Prospectus and the Statement of Additional information, each dated April 30, 2010, are incorporated into Parts A and B, respectively, of this Post-Effective Amendment No. 17 by reference to Registrant's filings under Rule 485(b) as filed on April 19, 2010, and under Rule 497(e), as filed on June 14, 2010. A supplement dated December 3, 2010, to the Prospectus is included in Part A of this Post-Effective Amendment No. 17. ReliaStar Life Insurance Company and its Separate Account N ING ADVANTAGE SM Supplement dated December 3, 2010, to the Contract Prospectus dated April 30, 2010, as amended. The following information updates and amends certain information contained in your variable annuity Contract Prospectus. Please read it carefully and keep it with your current Contract Prospectus for future reference. Effective July 30, 2010 , ING Funds Distributor, LLC changed its name to ING Investments Distributor, LLC. Accordingly, all references to ING Funds Distributor, LLC in the Contract Prospectus are deleted and replaced with ING Investments Distributor, LLC. Please Note: The following information only affects you if you currently invest or plan to invest in a subaccount that corresponds to the funds referenced below. Important Information Regarding Fund Changes 1. Effective August 31, 2010 , the following fund is changed from non-diversified to diversified: ING Clarion Global Real Estate Portfolio 2. Effective after the close of business on or about January 21, 2011 , the following fund name changes, changes, and/or investment objective changes will occur: The ING Marsico International Opportunities Portfolio will: Change its subadviser to T. Rowe Price Associates, Inc.; and Change its name to ING T. Rowe Price International Stock Portfolio. Subject to shareholder approval, the ING Pioneer Equity Income Portfolio will: Change its subadviser to ING Investment Management Co. (ING IM), as well as add ING Investment Management Advisors, B.V. and ING Investment Management Asia/Pacific (Hong Kong) Limited as subadvisers; Change its name to ING Large Cap Value Portfolio; and Change its investment objective to Seeks long-term growth of capital and current income. Accordingly, effective after the close of business on or about January 21, 2011, all references to ING Marsico International Opportunities Portfolio and ING Pioneer Equity Income Portfolio in the Contract Prospectus are deleted and replaced with ING T. Rowe Price International Stock Portfolio and, subject to shareholder approval of ING IM as the new subadviser, ING Large Cap Value Portfolio, respectively. X.100209-10 B Page 1 of 3 December 2010 3. Effective as of the dates noted above , the information for the ING Clarion Global Real Estate Portfolio, ING Marsico International Opportunities Portfolio and ING Pioneer Equity Income Portfolio appearing in the Contract Prospectus under Appendix II  Fund Descriptions is deleted and replaced with the following: Fund Name and Investment Adviser/Subadviser Investment Objective(s) ING Investors Trust  ING Clarion Global Seeks to provide investors with high total return, Real Estate Portfolio consisting of capital appreciation and current income. Investment Adviser: ING Investments, LLC Subadviser: ING Clarion Real Estate Securities LLC ING Investors Trust  ING Large Cap Value Seeks long-term growth of capital and current Portfolio (formerly ING Pioneer Equity income. Income Portfolio) Investment Adviser: Directed Services LLC Subadvisers: ING Investment Management Co., ING Investment Management Advisors, B.V., and ING Investment Management Asia/Pacific (Hong Kong) Limited ING Investors Trust  ING T. Rowe Price Seeks long-term growth of capital. International Stock Portfolio (formerly ING Marsico International Opportunities Portfolio) Investment Adviser: Directed Services LLC Subadviser: T. Rowe Price Associates, Inc. Notice of Upcoming Fund Reorganizations 1. The Board of Trustees of ING Investors Trust and the Board of Directors of ING Partners, Inc. have approved a proposal to reorganize certain funds. Subject to shareholder approval, effective after the close of business on or about January 21, 2011, (the Reorganization Date) the following Disappearing Portfolios will reorganize into and become part of the following Surviving Portfolios: Disappearing Portfolios Surviving Portfolios ING Legg Mason ClearBridge Aggressive Growth Portfolio (I Class) ING Large Cap Growth Portfolio(Class I) ING Lord Abbett Growth and Income Portfolio ING Large Cap Value Portfolio ( formerly ING (Class I) Pioneer Equity Income Portfolio ) (Class I) X.100209-10 B Page 2 of 3 December 2010 Important Information about the Upcoming Fund Reorganizations Prior to the Reorganization Date, you may transfer amounts allocated to a subaccount that invests in a Disappearing Portfolio to any other available subaccount or any available fixed interest option. See also the Transfers Among Investment Options section of your Contract Prospectus for further information about making transfers, including limits on transfers. On the Reorganization Date, your investment in a subaccount that invests in a Disappearing Portfolio will automatically become an investment in the subaccount that invests in the corresponding Surviving Portfolio with an equal total net asset value. You will not incur any fees or charges or any tax liability because of the reorganizations. Unless you provide us with alternative allocation instructions, all future allocations directed to the subaccounts that invest in the Disappearing Portfolios after the Reorganization Date will be automatically allocated to the subaccounts that invest in the corresponding Surviving Portfolios. You may give us alternative allocation instructions at any time by contacting our Administrative Service Center at: ING P.O. Box 5050 Minot, North Dakota 58702-5050 1-877-884-5050 After the Reorganization Date, each Disappearing Portfolio will no longer exist and all references to them in the Contract Prospectus will be replaced by the corresponding Surviving Portfolio. 2. As a consequence of the reorganization involving the ING Legg Mason ClearBridge Aggressive Growth Portfolio referenced above, effective on the Reorganization Date, Class I of the ING Large Cap Growth Portfolio will automatically be added to your contract as an investment option. Accordingly, effective after the close of business on or about January 21, 2011, the following information regarding the ING Large Cap Growth Portfolio is added to Appendix II  Fund Descriptions in the Contract Prospectus. Fund Name and Investment Adviser/Subadviser Investment Objective(s) ING Investors Trust  ING Large Cap Growth Seeks long-term capital growth. Portfolio Investment Adviser: Directed Services LLC Subadviser: ING Investment Management Co. 3. The minimum and maximum Total Annual Fund Operating Expenses shown in the Contract Prospectus will not change as a result of the reorganizations. Therefore, there will be no change to the hypothetical examples shown in the Contract Prospectus. X.100209-10 B Page 3 of 3 December 2010 SEPARATE ACCOUNT N PART C - OTHER INFORMATION Item 24. Financial Statements and Exhibits (a) Financial Statements: (1 ) Incorporated by reference in Part A: Condensed Financial Information (2 ) Incorporated by reference in Part B: Financial Statements of Separate Account N: - Report of Independent Registered Public Accounting Firm - Statements of Assets and Liabilities as of December 31, 2009 - Statements of Operations for the year ended December 31, 2009 - Statements of Changes in Net Assets for the years ended December 31, 2009 and 2008 - Notes to Financial Statements Financial Statements - Statutory Basis of ReliaStar Life Insurance Company: - Report of Independent Registered Public Accounting Firm - Balance Sheets - Statutory Basis as of December 31, 2009 and 2008 - Statements of Operations - Statutory Basis for the years ended December 31, 2009, 2008 and - Statements of Changes in Capital and Surplus - Statutory Basis for the years ended December 31, 2009, 2008 and 2007 - Statements of Cash Flows - Statutory Basis for the years ended December 31, 2009, 2008 and - Notes to Financial Statements - Statutory Basis (b) Exhibits ) Resolution of the Board of Directors of ReliaStar Life Insurance Company (Depositor) Authorizing the Establishment of Separate Account N (Registrant) · Incorporated by reference to Initial Registration Statement on Form N-4 (File No. 333-120636), as filed on November 19, 2004. ) Resolution of the Executive Committee of the Board of Directors of Northern Life Insurance Company (Depositor) Authorizing the Establishment of Separate Account One (Registrant) · Incorporated by reference to Post-Effective Amendment No. 5 to Registration Statement on Form N-4 (File No. 033-90474), as filed on April 20, 1998. (2 ) Not applicable ) Distribution and Administrative Services Agreement between ING Financial Advisers, LLC and Depositor · Incorporated by reference to Post-Effective Amendment No. 6 to Registration Statement on Form N-4 (File No. 333-100207), as filed on February 20, 2004. ) Amended Broker/Dealer Variable Annuity Compensation Schedule · Incorporated by reference to Post-Effective Amendment No. 9 to Registration Statement on Form N-4 (File No. 033- 90474), as filed on November 5, 1999. ) Individual Deferred Tax Sheltered Annuity Contract (Transfer Series) · Incorporated by reference to Post-Effective Amendment No. 5 to Registration Statement on Form N-4 (File No. 033-90474), as filed on April 20, 1998. ) Individual Deferred Annuity Contract (Transfer Series) for use with Non-Qualified Plans · Incorporated by reference to Post-Effective Amendment No. 5 to Registration Statement on Form N-4 (File No. 033-90474), as filed on April 20, 1998. ) Individual Deferred Retirement Annuity Contract (Transfer Series) · Incorporated by reference to Post-Effective Amendment No. 5 to Registration Statement on Form N-4 (File No. 033- 90474), as filed on April 20, 1998. ) Flexible Premium Individual Deferred Tax-Sheltered Annuity Contract · Incorporated by reference to Post-Effective Amendment No. 5 to Registration Statement on Form N-4 (File No. 033-90474), as filed on April 20, 1998. ) Flexible Premium Individual Deferred Retirement Annuity Contract · Incorporated by reference to Post-Effective Amendment No. 5 to Registration Statement on Form N-4 (File No. 033-90474), as filed on April 20, 1998. ) ERISA Endorsement · Incorporated by reference to Post-Effective Amendment No. 1 to Registration Statement on Form N-4 (File No. 033-90474), as filed on April 23, 1996. ) TSA Endorsement · Incorporated by reference to Post-Effective Amendment No. 3 to Registration Statement on Form N-4 (File No. 033-90474), as filed on April 28, 1997. ) Contract Data Page Form No. 13000 (FL-PBC) 2-95 for use with Form No. 13000 (FL) 2-95 in Florida · Incorporated by reference to Post-Effective Amendment No. 4 to Registration Statement on Form N-4 (File No. 033-90474), as filed on July 29, 1997. ) Table of Sample Values Endorsement Form No. 13058 3-97 for use with Form No. 13000 (FL- PBC) 2-95 in Florida · Incorporated by reference to Post-Effective Amendment No. 4 to Registration Statement on Form N-4 (File No. 033-90474), as filed on July 29, 1997. ) Flexible Premium Individual Deferred Annuity Contract (457 Variable Annuity Contract) · Incorporated by reference to Post-Effective Amendment No. 5 to Registration Statement on Form N-4 (File No. 033-90474), as filed on April 20, 1998. ) Roth IRA Endorsement · Incorporated by reference to Post-Effective Amendment No. 5 to Registration Statement on Form N-4 (File No. 033-90474), as filed on April 20, 1998. ) Fixed Account C Endorsement ·
